EXHIBIT 10.1

AVATAR HOLDINGS INC.
AMENDED AND RESTATED 1997 INCENTIVE AND CAPITAL ACCUMULATION PLAN
(2011 RESTATEMENT)

1. Purpose. The Avatar Holdings Inc. Amended and Restated 1997 Incentive and
Capital Accumulation Plan (2011 Restatement) (the “Plan”) is intended to provide
incentives which will attract, retain and motivate highly competent persons as
directors, officers or employees of Avatar Holdings Inc. (the “Company”) and of
any subsidiary corporation now existing or hereafter formed or acquired, by
providing them opportunities to acquire shares of the common stock, par value
$1.00 per share, of the Company (“Common Stock”) or to receive monetary payments
based on the value of such shares pursuant to the Benefits (as defined below)
described herein. Furthermore, the Plan is intended to assist in aligning the
interests of the Company’s employees to those of its stockholders.

2.  Administration.

(a) The Plan will be administered by a committee or committees of the Board of
Directors of the Company (the “Board”) or a subcommittee of a committee of the
Board, appointed by the Board from among its members (the “Committee”), and
shall be comprised, unless otherwise determined by the Board, solely of not less
than two members who shall be (i) “Non-Employee Directors” within the meaning of
Rule 16b-3(b)(3) (or any successor rule) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and (ii) “outside
directors” within the meaning of Treasury Regulation Section 1.162-27(e)(3)
under Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”). Benefits (as defined in Section 4 hereof) granted hereunder to
non-employee directors of the Company shall be made by the Nominating and
Corporate Governance Committee of the Board (or such other committee as may be
determined by the Board). The Committee is authorized, subject to the provisions
of the Plan, to establish such rules and regulations as it deems necessary for
the proper administration of the Plan and to make such determinations and
interpretations and to take such action in connection with the Plan and any
Benefits (as defined in Section 4 hereof) granted hereunder as it deems
necessary or advisable, including the right to establish the terms and
conditions of Benefits, to accelerate the vesting or exercisability of Benefits
and to cancel Benefits. The Committee may determine the extent to which any
Benefit under the Plan is required to comply, or not comply, with Section 409A
of the Code. All determinations and interpretations made by the Committee shall
be binding and conclusive on all participants and their legal representatives.
No member of the Board of Directors, no member of the Committee and no employee
of the Company shall be liable for any act or failure to act hereunder, except
in circumstances involving his or her bad faith, gross negligence or willful
misconduct, or for any act or failure to act hereunder by any other member or
employee or by any agent to whom duties in connection with the administration of
this Plan have been delegated. The Company shall indemnify members of the
Committee and any agent of the Committee who is an employee of the Company or
any of its subsidiaries, against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act with respect to
their duties on behalf of the Plan, except in circumstances involving such
person’s bad faith, gross negligence or willful misconduct.

(b) The Committee may delegate to one or more of its members, or to one or more
agents, such administrative duties as it may deem advisable, and the Committee,
or any person to whom it has delegated duties as aforesaid, may employ one or
more persons to render advice with respect to any responsibility the Committee
or such person may have under the Plan. The Committee may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent. Expenses incurred by the Committee
in the engagement of such  counsel, consultant or agent shall be paid by the
Company, or the subsidiary or affiliate whose employees have participated in the
Plan, as determined by the Committee.

3.  Participants. Participants will consist of such directors, officers or
employees of the Company and any subsidiary corporation of the Company as the
Committee in its sole discretion determines to be in a position to impact the
success and future growth and profitability of the Company and whom the
Committee may designate from time to time to receive Benefits under the Plan.
Designation of a participant in any year shall not require the Committee to
designate such person to receive a Benefit in any other year or, once
designated, to receive the same type or amount of Benefit as granted to the
participant in any other year. The Committee shall consider such factors as it
deems pertinent in selecting participants and in determining the type and amount
of their respective Benefits.

4.  Type of Benefits. Benefits under the Plan may be granted in any one or a
combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Stock
Awards, (d) Performance Awards, and (e) Stock Units (each as described below,
and collectively, the “Benefits”). Stock Awards, Performance Awards, and Stock
Units may, as determined by the Committee in its discretion, constitute
Performance-Based Awards, as described in Section 11 hereof. Benefits shall be
evidenced by agreements (which need not be identical) in such forms as the
Committee may from time to time approve; provided, however, that in the event of
any conflict between the provisions of the Plan and any such agreements, the
provisions of the Plan shall prevail.

5.  Common Stock Available Under the Plan. Subject to the provisions of this
Section 5 and any adjustments made in accordance with Section 12 hereof, the
aggregate number of shares of Common Stock that may be subject to Benefits
granted under this Plan shall be 2,200,000 shares of Common Stock, which may be
authorized and unissued or treasury shares. The maximum number of shares of
Common Stock with respect to which Incentive Stock Options may be granted shall
not exceed 700,000. The maximum number of shares of Common Stock with respect to
which Benefits may be granted or measured to any individual participant under
the Plan during the term of the Plan shall not exceed 900,000, subject to
adjustments made in accordance with Section 12 hereof). Any shares of Common
Stock subject to a Stock Option or Stock Appreciation Right which for any reason
is cancelled or terminated without having been exercised, any shares subject to
Stock Awards, Performance Awards or Stock Units which are forfeited, any shares
subject to Performance Awards settled in cash or any shares delivered to the
Company as part or full payment for the exercise of a Stock Option or Stock
Appreciation Right, and any shares withheld by the Company to satisfy tax
withholding with respect to Benefits shall again be available for Benefits under
the Plan. The preceding sentence shall apply only for purposes of determining
the aggregate number of shares of Common Stock subject to Benefits under the
Plan but shall not apply for purposes of determining the maximum number of
shares of Common Stock with respect to which Benefits (including the maximum
number of shares of Common Stock subject to Stock Options and Stock Appreciation
Rights) that may be granted to any individual participant under the Plan.

6.  Stock Options. Stock Options will consist of awards from the Company that
will enable the holder to purchase a number of shares of Common Stock, at set
terms. Stock Options may be “incentive stock options” (“Incentive Stock
Options”), within the meaning of Section 422 of the Code, or Stock Options which
do not constitute Incentive Stock Options (“Nonqualified Stock Options”). The
Committee will have the authority to grant to any participant one or more
Incentive Stock Options, Nonqualified Stock Options, or both types of Stock
Options (in each case with or without Stock Appreciation Rights). Each Stock
Option shall be subject to such terms and conditions consistent with the Plan as
the Committee may impose from time to time, subject to the following
limitations:

(a) Exercise Price. Each Stock Option granted hereunder shall have such
per-share exercise price as the Committee may determine at the date of grant;
provided, however, that the per-share exercise price shall not be less than 100%
of the Fair Market Value (as defined below) of the Common Stock on the date the
Stock Option is granted. 

(b) Payment of Exercise Price. The option exercise price may be paid in cash or,
in the discretion of the Committee, by the delivery of shares of Common Stock of
the Company then owned by the participant, by the withholding of shares of
Common Stock for which a Stock Option is exercisable, or by a combination of
these methods, on such terms and conditions as the Committee shall determine in
its sole discretion. In the discretion of the Committee, payment may also be
made by delivering a properly executed exercise notice to the Company together
with a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds to pay the exercise price. To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms. The Committee may prescribe any
other method of paying the exercise price that it determines to be consistent
with applicable law and the purpose of the Plan, including, without limitation,
in lieu of the exercise of a Stock Option by delivery of shares of Common Stock
of the Company then owned by a participant, providing the Company with a
notarized statement attesting to the number of shares owned, where, upon
verification by the Company, the Company would issue to the participant only the
number of incremental shares to which the participant is entitled upon exercise
of the Stock Option. In determining which methods a participant may utilize to
pay the exercise price, the Committee may consider such factors as it determines
are appropriate.  

(c) Exercise Period. Stock Options granted under the Plan shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee; provided, however, that no Stock Option shall be
exercisable later than ten years after the date it is granted except in the
event of a participant’s death, in which case, the exercise period of such
participant’s Stock Options may be extended beyond such period but no later than
one year after the participant’s death. All Stock Options shall terminate at
such earlier times and upon such conditions or circumstances as the Committee
shall in its discretion set forth in such option agreement at the date of
grant.  

(d) Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to participants who are employees of the Company or subsidiary
corporation of the Company at the date of grant. The aggregate Fair Market Value
(determined as of the time the Stock Option is granted) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under all option plans of the Company)
shall not exceed $100,000. For purposes of the preceding sentence, Incentive
Stock Options will be taken into account in the order in which they are granted.
The per share exercise price of an Incentive Stock Option shall not be less than
100% of the Fair Market Value of the Common Stock on the date of grant, and no
Incentive Stock Option may be exercised later than ten years after the date it
is granted; provided, however, Incentive Stock Options may not be granted to any
participant who, at the time of grant, owns stock possessing (after the
application of the attribution rules of Section 424(d) of the Code) more than
10% of the total combined voting power of all classes of stock of the Company or
any subsidiary corporation of the Company, unless the exercise price is fixed at
not less than 110% of the Fair Market Value of the Common Stock on the date of
grant and the exercise of such option is prohibited by its terms after the
expiration of five years from the date of grant of such option. In addition, no
Incentive Stock Option may be issued to a participant in tandem with a
Nonqualified Stock Option.

(e) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders in accordance with applicable law: (i) no outstanding Stock Option
granted under the Plan may be amended to provide an exercise price that is lower
than the then-current exercise price of such outstanding Stock Option (other
than adjustments to the exercise price pursuant to Section 12); (ii) the
Committee may not cancel any outstanding Stock Option and grant in substitution
therefore new Benefits under the Plan covering the same or a different number of
shares of Common Stock and having an exercise price lower than the then-current
exercise price of the cancelled Stock Option (other than adjustments to the
exercise price pursuant to Section 12); and (iii) the Committee may not
authorize the repurchase of an outstanding Stock Option which has an exercise
price that is higher than the then-current fair market value of the Common Stock
(other than adjustments to the exercise price pursuant to Section 12).

7.  Stock Appreciation Rights. The Committee may, in its discretion, grant Stock
Appreciation Rights to the holders of any Stock Options granted hereunder. In
addition, Stock Appreciation Rights may be granted independently of, and without
relation to, options. A Stock Appreciation Right means a right to receive a
payment, in cash, Common Stock or a combination thereof, in an amount equal to
the excess of (x) the Fair Market Value, or other specified valuation, of a
specified number of shares of Common Stock on the date the right is exercised
over (y) the Fair Market Value, or other specified valuation (which shall be no
less than the Fair Market Value), of such shares of Common Stock on the date the
right is granted, all as determined by the Committee; provided, however, that if
a Stock Appreciation Right is granted in tandem with or in substitution for a
Stock Option, the designated Fair Market Value in the award agreement may be the
Fair Market Value on the date such Stock Option was granted. Each Stock
Appreciation Right shall be subject to such terms and conditions as the
Committee shall impose from time to time.

8.  Stock Awards. The Committee may, in its discretion, grant Stock Awards
(which may include mandatory payment of bonus incentive compensation in stock)
consisting of Common Stock issued or transferred to participants with or without
other payments therefor. Stock Awards may be subject to such terms and
conditions as the Committee determines appropriate, including, without
limitation, restrictions on the sale or other disposition of such shares, the
right of the Company to reacquire such shares for no consideration upon
termination of the participant’s service within specified periods, and may
constitute Performance-Based Awards, as described in Section 11 hereof. The
Committee may require the participant to deliver a duly signed stock power,
endorsed in blank, relating to the Common Stock covered by such an award. The
Committee may also require that the stock certificates evidencing such shares be
held in custody or bear restrictive legends until the restrictions thereon shall
have lapsed. The Stock Award shall specify whether the participant shall have,
with respect to the shares of Common Stock subject to a Stock Award, all of the
rights of a holder of shares of Common Stock of the Company, including the right
to receive dividends and to vote the shares.

9.  Performance Awards.

(a) Performance Awards may be granted to participants at any time and from time
to time, as shall be determined by the Committee. Performance Awards may
constitute Performance-Based Awards, as described in Section 11 hereof. The
Committee shall have complete discretion in determining the number, amount and
timing of awards granted to each participant. Such Performance Awards may be in
the form of shares of Common Stock or Stock Units. Performance Awards may be
awarded as short-term or long-term incentives. Performance targets may be based
upon, without limitation, Company-wide, divisional and/or individual
performance.

(b) With respect to those Performance Awards that are not intended to constitute
Performance-Based Awards, the Committee shall have the authority at any time to
make adjustments to performance targets for any outstanding Performance Awards
which the Committee deems necessary or desirable unless at the time of
establishment of such targets the Committee shall have precluded its authority
to make such adjustments.

(c) Payment of earned Performance Awards shall be made in accordance with terms
and conditions prescribed or authorized by the Committee. The participant may
elect to defer, or the Committee may require or permit the deferral of, the
receipt of Performance Awards upon such terms as the Committee deems
appropriate. Notwithstanding anything in this Section 9 to the contrary, any
deferral of payment with respect to Performance Awards shall be compliant with
or exempt from the application of Code Section 409A.

10.  Stock Units.

(a) The Committee may, in its discretion, grant Stock Units to participants
hereunder. The Committee shall determine the criteria for the vesting of Stock
Units. Stock Units may constitute Performance-Based Awards as described in
Section 11 hereof. A Stock Unit granted by the Committee shall provide payment
in shares of Common Stock at such time as the award agreement shall specify.
Shares of Common Stock issued pursuant to this Section 10 may be issued with or
without other payments therefor as may be required by applicable law or such
other consideration as may be determined by the Committee. The Committee shall
determine whether a participant granted a Stock Unit shall be entitled to a
Dividend Equivalent Right (as defined below).

(b) Upon vesting of a Stock Unit, unless the Committee has determined to defer
payment with respect to such unit or a participant has elected, upon such terms
as the Committee deems appropriate, to defer payment under subsection (c) below,
shares of Common Stock representing the Stock Units shall be distributed to the
participant unless the Committee, with the consent of the participant, provides
for the payment of the Stock Units in cash or partly in cash and partly in
shares of Common Stock equal to the value of the shares of Common Stock which
would otherwise be distributed to the participant.

(c) The Committee may permit a participant to elect not to receive Common Stock
upon the vesting of such Stock Unit and for the Company to continue to maintain
the Stock Unit on its books of account. In such event, the value of a Stock Unit
shall be payable in shares of Common Stock pursuant to the agreement of
deferral. Notwithstanding anything in this Section 10 to the contrary, any
deferral of payment with respect to Stock Units shall be compliant with or
exempt from the application of Code Section 409A.

(d) A “Stock Unit” means a notional account representing one share of Common
Stock. A “Dividend Equivalent Right” means the right to receive the amount of
any dividend paid on the share of Common Stock underlying a Stock Unit, which
shall be payable in cash or in the form of additional Stock Units.

11.  Performance-Based Awards. Certain Benefits granted under the Plan may be
granted in a manner such that the Benefits qualify for the performance-based
compensation exemption of Section 162(m) of the Code (“Performance-Based
Awards”). As determined by the Committee in its sole discretion, either the
granting or vesting of such Performance-Based Awards shall be based on
achievement of amounts, hurdle rates, growth rates, and/or reductions in one or
more business criteria that apply to the individual participant, one or more
geographic or business segments, one or more business units of the Company or
the Company as a whole. The business criteria shall be as follows, individually
or in combination: net sales, pretax income before allocation of corporate
overhead and bonus, budget, earnings per share, net income, division, group or
corporate financial goals, return on stockholders’ equity, return on assets,
attainment of strategic and operational initiatives, appreciation in and/or
maintenance of the price of the Common Stock or any other publicly-traded
securities of the Company, market share, gross profits, earnings before interest
and taxes, earnings before interest, taxes, depreciation and amortization, net
income before taxes, taxes, economic value-added models or reductions in costs.
In addition, Performance-Based Awards may include comparisons to the performance
of other companies or to market indices, such performance to be measured by one
or more of the foregoing business criteria. Furthermore, the measurement of
performance against goals may exclude the impact of charges for restructurings,
discontinued operations, extraordinary items and other unusual or non-recurring
items, and the cumulative effects of accounting changes, each as defined by
generally accepted accounting principles as identified in the financial
statements, notes to the financial statements or management’s discussion and
analysis. With respect to Performance-Based Awards, (i) the Committee shall
establish in writing (x) the performance goals applicable to a given period, and
such performance goals shall state, in terms of an objective formula or
standard, the method for computing the amount of compensation payable to the
participant if such performance goals are obtained and (y) the individual
employees or class of employees to which such performance goals apply no later
than 90 days after the commencement of such period (but in no event after 25% of
such period has elapsed) and (ii) no Performance-Based Awards shall be payable
to or vest with respect to, as the case may be, any participant for a given
period until the Committee certifies in writing that the objective performance
goals (and any other material terms) applicable to such period have been
satisfied. With respect to any Benefits intended to qualify as Performance-Based
Awards, after establishment of a performance goal, the Committee shall not
revise such performance goal or increase the amount of compensation payable
thereunder (as determined in accordance with Section 162(m) of the Code) upon
the attainment of such performance goal. Notwithstanding the preceding sentence,
the Committee may reduce or eliminate the number of shares of Common Stock or
cash granted or the number of shares of Common Stock vested upon the attainment
of such performance goal.

12.  Adjustment Provisions; Change in Control.

(a) If there shall be any change in the Common Stock of the Company, through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reverse stock split, split up, spinoff, combination of shares, exchange
of shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
an adjustment shall be made to each outstanding Stock Option and Stock
Appreciation Right such that each such Stock Option and Stock Appreciation Right
shall thereafter be exercisable for such securities, cash and/or other property
as would have been received in respect of the Common Stock subject to such Stock
Option or Stock Appreciation Right had such Stock Option or Stock Appreciation
Right been exercised in full immediately prior to such change or distribution,
and such an adjustment shall be made successively each time any such change
shall occur. In addition, in the event of any such change or distribution or any
extraordinary dividend or distribution of cash or other assets, in order to
prevent dilution or enlargement of participants’ rights under the Plan, the
Committee will have authority to adjust, in an equitable manner, the number and
kind of shares that may be issued under the Plan, the number and kind of shares
subject to outstanding Benefits, the exercise price applicable to outstanding
Benefits, and the Fair Market Value of the Common Stock and other value
determinations applicable to outstanding Benefits. Appropriate adjustments may
also be made by the Committee in the terms of any Benefits under the Plan to
reflect such changes or distributions (and any extraordinary dividend or
distribution of cash or other assets) and to modify any other terms of
outstanding Benefits on an equitable basis, including modifications of
performance targets and changes in the length of performance periods. In
addition, other than with respect to Stock Options, Stock Appreciation Rights
and other awards intended to constitute Performance-Based Awards, the Committee
is authorized to make adjustments to the terms and conditions of, and the
criteria included in, Benefits in recognition of unusual or nonrecurring events
affecting the Company or the financial statements of the Company, or in response
to changes in applicable laws, regulations, or accounting principles.

(b) Notwithstanding any other provision of this Plan, in the event of a Change
in Control (as defined below), the Committee, in its discretion, may take such
actions as it deems appropriate with respect to outstanding Benefits, including,
without limitation, accelerating the exercisability or vesting of such Benefits,
or such other actions provided in an agreement approved by the Board in
connection with a Change in Control and such Benefits shall be subject to the
terms of such agreement as the Committee, in its discretion, shall determine.
The Committee, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company, each Stock Option and Stock Appreciation Right
outstanding hereunder shall terminate within a specified number of days after
notice to the holder, and such holder shall receive, with respect to each share
of Common Stock subject to such Stock Option or Stock Appreciation Right, an
amount equal to the excess of the Fair Market Value of such shares of Common
Stock immediately prior to the occurrence of such Change in Control over the
exercise price per share of such Stock Option or Stock Appreciation Right; such
amount to be payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine.  

For purposes of this Section 12(b), a “Change in Control” of the Company shall
be deemed to have occurred upon any of the following events:  

(A) A person or entity or group of persons or entities, acting in concert, shall
become the direct or indirect beneficial owner (within the meaning of Rule 13d-3
of the Exchange Act) of securities of the Company representing fifty-one percent
(51%) or more of the combined voting power of the issued and outstanding common
stock of the Company (a “Significant Owner”), unless such shares are originally
issued to such Significant Owner by the Company; or  

(B) The majority of the Company’s Board of Directors is no longer comprised of
the incumbent directors who constitute the Board of Directors on the Effective
Date (as defined in Section 22(a) hereof) and any other individual(s) who
becomes a director subsequent to the Effective Date whose initial election or
nomination for election as a director, as the case may be, was approved by at
least a majority of the directors who comprised the incumbent directors as of
the date of such election or nomination; or  

(C) A sale of all or substantially all of the assets of the Company; or 

(D) The Board of Directors shall approve any merger, consolidation, or like
business combination or reorganization of the Company, the consummation of which
would result in the occurrence of any event described in clause (C) above, and
such transaction shall have been consummated.

13.  Nontransferability. Each Benefit granted under the Plan to a participant
shall not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable, during the participant’s lifetime, only
by the participant. In the event of the death of a participant, each Stock
Option or Stock Appreciation Right theretofore granted to him or her shall be
exercisable during such period after his or her death as the Committee shall in
its discretion set forth in such option or right at the date of grant and then
only by the executor or administrator of the estate of the deceased participant
or the person or persons to whom the deceased participant’s rights under the
Stock Option or Stock Appreciation Right shall pass by will or the laws of
descent and distribution. Notwithstanding the foregoing, at the discretion of
the Committee, an award of a Benefit other than an Incentive Stock Option may
permit the transferability of a Benefit by a participant solely to the
participant’s spouse, siblings, parents, children and grandchildren or trusts
for the benefit of such persons or partnerships, corporations, limited liability
companies or other entities owned solely by such persons, including trusts for
such persons, subject to any restriction included in the award of the Benefit.

14.  Other Provisions. The award of any Benefit under the Plan may also be
subject to such other provisions (whether or not applicable to the Benefit
awarded to any other participant) as the Committee determines appropriate,
including, without limitation, for the installment purchase of Common Stock
under Stock Options, for the installment exercise of Stock Appreciation Rights,
for the forfeiture of, or restrictions on resale or other disposition of, Common
Stock acquired under any form of Benefit, for the acceleration of exercisability
or vesting of Benefits in the event of a change of control of the Company
(whether or not a Change in Control), for the payment of the value of Benefits
to participants in the event of a change of control of the Company (whether or
not a Change in Control), or to comply with federal and state securities laws,
or understandings or conditions as to the participant’s employment or service in
addition to those specifically provided for under the Plan.

15.  Fair Market Value. For purposes of this Plan and any Benefits awarded
hereunder, Fair Market Value shall be the closing price of the Company’s Common
Stock on the date of calculation (or on the last preceding trading date if
Common Stock was not traded on such date) if the Company’s Common Stock is
readily tradeable on a national securities exchange or other market system, and
if the Company’s Common Stock is not readily tradeable, Fair Market Value shall
mean the amount determined in good faith by the Committee as the fair market
value of the Common Stock of the Company.

16.  Withholding. All payments or distributions of Benefits made pursuant to the
Plan shall be net of any amounts required to be withheld pursuant to applicable
federal, state and local tax withholding requirements at the minimum statutory
withholding rates. If the Company proposes or is required to distribute Common
Stock pursuant to the Plan, it may require the recipient to remit to it or to
the corporation that employs such recipient an amount sufficient to satisfy such
tax withholding requirements prior to the delivery of any certificates for such
Common Stock. In lieu thereof, the Company or the employing corporation shall
have the right to withhold the amount of such taxes from any other sums due or
to become due from such corporation to the recipient as the Committee shall
prescribe. The Committee may, in its discretion and subject to such rules as it
may adopt (including any as may be required to satisfy applicable tax and/or
non-tax regulatory requirements), permit an optionee or award or right holder to
pay all or a portion of the federal, state and local withholding taxes arising
in connection with any Benefit consisting of shares of Common Stock by electing
to have the Company withhold shares of Common Stock (or by electing to pay with
already owned shares) having a Fair Market Value equal to the amount of tax to
be withheld, such tax calculated at minimum statutory withholding rates.

17.  Tenure. A participant’s right, if any, to continue to serve the Company or
any of its subsidiaries or affiliates as a director, officer, employee or
otherwise, shall not be enlarged or otherwise affected by his or her designation
as a participant under the Plan.

18.  Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.

19.  No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Benefit. The Committee shall determine
whether cash, or Benefits, or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

20.  Duration, Amendment and Termination. No Benefit shall be granted more than
ten years after the Effective Date. The Committee may amend the Plan from time
to time or suspend or terminate the Plan at any time. However, no action
authorized by this Section 20 shall reduce the amount of any existing Benefit or
change the terms and conditions thereof without the participant’s consent. No
amendment of the Plan may be made without approval of the stockholders of the
Company if the amendment will: (i) increase the aggregate number of shares of
Common Stock which may be issued under the Plan; (ii) increase the maximum
number of shares with respect to Benefits that may be granted to any individual
under the Plan; (iii) change the types of business criteria on which
Performance-Based Awards are to be based under the Plan; or (iv) modify the
requirements as to eligibility for participation in the Plan.

21.  Governing Law. This Plan, Benefits granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of c

22.  Effective Date.

(a) The Plan shall be effective as of October 25, 2010, the date as of which the
Plan was adopted by the Committee (the “Effective Date”), provided that the Plan
is approved by the stockholders of the Company at an annual meeting or any
special meeting of stockholders of the Company within 12 months of the Effective
Date, and such approval of stockholders shall be a condition to the right of
each participant to receive any Benefits hereunder. Any Benefits granted under
the Plan prior to such approval of stockholders shall be effective as of the
date of grant (unless, with respect to any Benefit, the Committee specifies
otherwise at the time of grant), but no such Benefit may be exercised or settled
and no restrictions relating to any Benefit may lapse prior to such stockholder
approval, and if stockholders fail to approve the Plan as specified hereunder,
any such Benefit shall be cancelled.

(b) This Plan shall terminate on October 25, 2020 (unless sooner terminated by
the Committee).

June 2, 2011

